         Case 1:18-cv-01876-PAE Document 128 Filed 12/11/19 Page 1 of 1
                                    Julio J. Ramos
                                   LAW OFFICES
                             35 Grove Street, Suite 107
                              San Francisco CA 94102
                                  Ph. (415) 948-3015
                                  Fax (415) 469-9787
                         e-mail: ramoslawgroup@yahoo.com

                                        December 11, 2019

VIA ECF

The Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square, Room 1305
New York, NY 10007

Re:     Vasquez, et al. v. Hong Kong and Shanghai Banking Corporation, Ltd., et al.
        1:18-CV-01876-PAE-BM

Dear Judge Engelmayer:

         Pursuant to Protective Order (docket 96) the Plaintiffs renew their request that Exhibits 1,
2, 3, 4, 6 and 8 filed concurrently with the Declaration of Julio J. Ramos be filed under seal.
Exhibit 1 includes bank account opening documents with account number and personal
identification numbers redacted. Exhibits 2, 3 and 4 are agreements between HSBC Group
affiliates, they have been redacted to the maximum extent possible so as to minimize the disclosure
of operational details. Lastly, Exhibits 6 and 8 are summaries of wire transfer transactions. The
account numbers and beneficiary information have been provisionally redacted from the
documents. The formatting for Exhibit 8’s redaction and highlighted versions are slightly different
due to the fact that the document was produced in protected excel mode and direct redactions in
the document are not possible, thus two versions of the document were printed for redaction and
highlighting purposes. Plaintiffs request that the documents be allowed to be filed under seal
pursuant to Order of the Court.

       Respectfully submitted,


                                                      LAW OFFICES OF JULIO J. RAMOS


                                                      By: /s/ Julio J. Ramos
                                                      35 Grove Street, Suite 107
                                                      San Francisco, CA 94102
                                                      Telephone: (415) 948-3015


                                                      Counsel for Plaintiffs Rigoberto Vasquez and
                                                      Eva Garcia
The Court has reviewed plaintiffs' proposed redactions for Exhibits 1, 2, 3, 4,
6, and 8. The Court grants plaintiffs' request and directs plaintiffs to file the
redacted versions of Exhibits 1, 2, 3, 4, 6, and 8 on the public docket by Friday,
December 27, 2019. By that same date, plaintiffs are also instructed to file
under seal the unredacted versions of each of these exhibits.

        SO ORDERED.

                     PaJA.�
                     __________________________________
                           PAUL A. ENGELMAYER 12/23/2019
                           United States District Judge
